DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities: 
Regarding claim 6, the limitation “another of the two rounded corners of the first metal line extends” in lines 1-2 is potentially unclear and confusing, because the claims do not previously recite the first metal line having two rounded corners. Examiner suggests amending this limitation to read “the first metal line has two rounded corners, one of the two rounded corners extending”.
Regarding claim 7, the limitation “the top surface” in line 9 is potentially unclear and confusing, because the limitation “a top surface” in line 3 of claim 7, the limitation to which this ostensibly refers, does not refer to either of the top surfaces of the first or second portions of the second metal line individually, but rather refers to the top surfaces of the first and second portions of the second metal line collectively. For purposes of examination, Examiner suggests amending this limitation to read “a top surface”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record, once the claim objections detailed above have been addressed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a device, comprising: . . . the first metal line comprising a first portion having a rounded top surf ace, the first metal line comprising a second portion having a planar top surface, a topmost surf ace of the second metal line being higher than the rounded top surface of the first metal line; . . . a first air gap between the first metal line and the second metal line, wherein a peak of the first air gap is higher than the rounded top surf ace of the first metal line, in combination with the remaining limitations of claim 1.
Regarding claim 7, none of the prior art of record teaches or suggests, alone or in combination, a device, comprising: . . . a third metal line in the metallization layer, wherein: a top surface of the third metal line is higher than a top surface of the first portion of the second metal line; the top surface of the third metal line is level with a top surf ace of a second portion of the second metal line; and a bottom surf ace of the third metal line is level with a bottom surface of the second metal line; and a second air gap between the second metal line and the third metal line, where at least a portion of the second metal line and at least a portion of the third metal line extend over the second air gap, in combination with the remaining limitations of claim 7.
Regarding claim 15, none of the prior art of record teaches or suggests, alone or in combination, a semiconductor device, comprising: . . . the first conductive line comprising a first portion and a second portion, wherein sidewalls and a top surface of the first portion and sidewalls of the second portion are linear in a cross-sectional view, wherein a top surface of the second portion is curved in the cross-sectional view; . . . a first air gap extending in the first direction between the first conductive line and the second conductive line, wherein at least a portion of the first conductive line and at least a portion of the second conductive line extend over the first air gap, in combination with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 6 and 7 are objected to, as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893